Citation Nr: 0836609	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sleep disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a bilateral hip 
disability, to include as due to service-connected back 
and/or ankle disabilities. 

6.  Entitlement to service connection for a bilateral hand 
disability, to include as due to an undiagnosed illness. 

7.  Entitlement to an initial rating in excess of 20 percent 
for muscle strain of the low back with degenerative changes. 

8.  Entitlement to an initial compensable rating for left ear 
hearing loss. 

9.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right ankle with scar and 
degenerative changes. 

10.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 16, 1980 to September 
10, 1980, April 1981 to February 1992, and from February 1994 
to February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In a January 2005 rating 
decision, the RO declined to reopen service connection claims 
for a sleep disorder, depression, and migraine headaches; 
denied service connection for PTSD, a bilateral hip 
disability, and a bilateral hand disability; granted service 
connection for muscle strain of the low back with 
degenerative changes, evaluated as 20 percent disabling, and 
left ear hearing loss, evaluated as non-compensable;  and 
continued a noncompensable disability evaluation for 
residuals of a fracture of the right ankle with a scar.  Then 
in a September 2005 rating decision, the RO increased the 
disability evaluation for residuals of a fracture of the 
right ankle with a scar and degenerative changes to 10 
percent disabling.  Additionally, in a January 2007 rating 
decision, the RO denied entitlement to a TDIU.  

In May 2008, the veteran appeared at a hearing at the RO 
before the undersigned.  

The issues of service connection for a bilateral hand 
disability, to include as due to an undiagnosed illness, an 
initial rating in excess of 20 percent for muscle strain of 
the low back with degenerative changes, an initial 
compensable rating for left ear hearing loss, a rating in 
excess of 10 percent for residuals of a fracture of the right 
ankle with scar and degenerative changes, and entitlement to 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO declined to reopen an application for service 
connection for a sleep disorder in a December 1996 rating 
decision; the veteran did not appeal the decision.

2.  The RO declined to reopen an application for service 
connection for depression in a December 1996 rating decision; 
the veteran did not appeal the decision.

3.  The RO declined to reopen an application for service 
connection for migraine headaches in a December 1996 rating 
decision; the veteran did not appeal the decision.

4.  Evidence received since the December 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a sleep disorder.

5.  Evidence received since the December 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for depression.

6.  Evidence received since the December 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for migraine headaches.

7.  The veteran does not have a bilateral hip disability 
related to active service or  etiologically related to 
service-connected back and/or ankle disabilities.

8.  The veteran does not have PTSD that is related to his 
active duty.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision that declined to reopen 
a claim for service connection for a sleep disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (1996).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a sleep disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The December 1996 rating decision that declined to reopen 
a claim for service connection for depression is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (1996).

4.  New and material evidence has not been submitted to 
reopen the claim for service connection for depression.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

5.  The December 1996 rating decision that declined to reopen 
a claim for service connection for migraine headaches is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (1996).

6.  New and material evidence has not been submitted to 
reopen the claim for service connection for migraine 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

7.  A bilateral hip disability was not proximately due to or 
the result of service-connected back and/or ankle 
disabilities, nor was it incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.310 (2007). 

8.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in July 2004 and March 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
July 2007 and March 2008, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Additionally, the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims were met in the March 2005 letter.  The 
veteran has been notified of the evidence and information 
necessary needed to reopen his claims for a sleep disorder, 
depression, and migraine headaches, to substantiate each 
element of the underlying service connection claims, and to 
substantiate the elements needed for service connection that 
were found insufficient in the prior denial on the merits. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his bilateral hip and PTSD 
claims.  Thus, the duties to notify and assist have been met.

II.  Analysis

A.  New And Material Evidence

In a July 1996 rating decision, the RO denied the veteran's 
claims for service connection for a sleep disorder, 
depression, and migraine headaches.  Subsequently, in a 
December 1996 rating decision, the RO declined to reopen the 
claims, and the veteran did not timely appeal the decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the December 1996 decision became final because the 
veteran did not file a timely appeal.

Although in December 1996 the RO did not consider whether 
service connection was warranted as secondary to in-service 
radiation exposure, the United States Court of Appeals for 
Veterans Claims (Court) held that alternative theories of 
entitlement to the same benefit do not constitute separate 
claims, but are instead encompassed within a single claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346 (Fed. Cir. 2005).  As such, new and material 
evidence is necessary to reopen a claim for the same benefit 
asserted under a different theory.  Id. 

The claims of entitlement to service connection for a sleep 
disorder, depression, and migraine headaches may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in June 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment records 
and post-service treatment records.  In declining to reopen 
the veteran's claims, the RO found that there was no evidence 
of any of the claimed disorders in the service treatment 
records and, thus, no evidence of a relationship of these 
disabilities to service.  

The Board finds that the evidence received since the last 
final decision cumulative and redundant of other evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claims.  Simply put, the additional evidence 
does not raise a reasonable possibility of substantiating the 
claims.  

Evidence received since the last final decision (in December 
1996) of the claims for service connection for a sleep 
disorder, depression, and migraine headaches includes VA 
treatment records showing complaints and diagnoses related to 
the various disorders.  Notably, absent, however, is evidence 
demonstrating that any of the claimed disorders were present 
in service or are related to service.  Accordingly, new and 
material has not been submitted, and the claims are not 
reopened.  

B.  Bilateral Hip Disability

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

At his May 2008 hearing and in other correspondence, the 
veteran testified that his hip symptoms were secondary to his 
service-connected back disability (and also secondary to his 
ankle disability).  Specifically, he has claimed back pain 
radiating down his hip.  Review of the claims folder fails to 
reveal a diagnosis of a hip disability.  In fact, X-rays 
taken of the veteran's hip joints at a December 2004 VA 
examination were normal.  Further, at that evaluation, the 
examiner found that the veteran's hip symptomatology was 
identical to what he described for his low back disability.  
As the veteran's hip complaints are part of his service-
connected back disability, a separate claim is not warranted 
for the veteran's hip secondary to his back disability.  

Consideration for a bilateral hip disability, secondary to 
service-connected ankle disability or on a direct basis, is 
also not warranted.  As noted above, review of the claims 
folder and the findings of the December 2004 VA examination 
report fails to reveal a diagnosis of a hip disability 
independent of the service-connected back disability.  The 
Board finds that there is no separate bilateral hip 
disability by which to substantiate a service connection 
claim for such.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2). However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a bilateral hip disability due to his service-
connected back and/or ankle disabilities or related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

C.  PTSD

The veteran essentially asserts that he has PTSD due to 
various in-service stressors. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events. 
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

In the present case, there is no medical evidence of a 
diagnosis of PTSD and certainly not one which conforms to 
DSM-IV.  An August 2004 VA treatment record noted a diagnosis 
of "most likely PTSD" and a consult was ordered, and a 
September 2004 record noted a past medical history of 
questionable PTSD.  However, VA treatment records dated in 
December 2004 and January 2005 ruled out PTSD.  Additionally, 
upon extensive testing of the veteran at a December 2004 VA 
examination, the VA examiner specially found that the veteran 
did not meet the criteria for PTSD.  A preponderance of the 
evidence is against a finding that the veteran has a 
diagnosis of PTSD in accordance with DSM-IV.  Without a 
diagnosis of PTSD, there is no basis to grant service 
connection.  See 38 C.F.R. § 3.304(f).

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has PTSD related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by active service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

ORDER

As new and material evidence has not been received sufficient 
to reopen a claim for service connection for a sleep 
disorder, the appeal is denied.  

As new and material evidence has not been received sufficient 
to reopen a claim for service connection for depression, the 
appeal is denied.  

As new and material evidence has not been received sufficient 
to reopen a claim for service connection for migraine 
headaches, the appeal is denied.  

Service connection for a bilateral hip disability, to include 
as due to service-connected back and/or ankle disabilities, 
is denied. 

Service connection for PTSD is denied.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) pertinent to increased rating 
claims.  According to that decision, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Although the July 2004 letter acknowledges the veteran's 
ankle claim, the document does not comply with Vazquez-Flores 
v. Peake.  A letter complying with the requirements set forth 
in that decision (and as discussed above) should be sent to 
the veteran for his increased rating claim for his 
service-connected right ankle disability.  

Also, the veteran testified at his May 2008 hearing that he 
received treatment for his back and ankle disability at the 
VA Medical Center (VAMC) in Oakland, Pennsylvania as recently 
as January and February 2007.  Specifically, the veteran 
indicated that he was seen by neurology at the VAMC in 
January 2007.  While some occupational therapy treatment 
records dated in January 2007 have been associated with the 
claims folder, the most recent VA treatment records are dated 
in May 2005.  Notably, the records which the veteran 
referenced in his hearing are not of record.  As VA is on 
notice that there may be additional records that may be 
applicable to the veteran's, these records are relevant and 
must be obtained.  38 C.F.R. § 3.159(c) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The veteran claims that he has a bilateral hand disability 
due to Persian Gulf Syndrome/undiagnosed illness.   He has 
not been given the regulations pertaining to Persian Gulf 
claims, nor has the RO adjudicated his claim on that basis.  
Also, an examination is needed to determine whether there are 
objective manifestations of an undiagnosed illness.

At the May 2008 hearing, the veteran testified that his left 
ear hearing loss has worsened as he now has to turn up the 
volume on his television or have people stand in front of him 
when speaking to hear them.  The Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  As the current level of 
disability is at issue, a contemporaneous examination 
demonstrating the veteran's current level of left ear hearing 
loss must be conducted.

The veteran has not been afforded a VA examination to 
determine the impact his service-connected disabilities have 
on his ability to work.  The Board notes that the veteran 
completed three years of high school, has training as a 
Licensed Practical Nurse (LPN), and last worked in May 2004 
as an LPN.  On remand, the veteran should be afforded an 
examination to determine whether his service-connected 
disabilities as a whole render him unemployable taking into 
account his educational and occupational history.  


Accordingly, the case is REMANDED for the following action:

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service-connected residuals of a 
right ankle fracture with scar and 
degenerative changes; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected right ankle 
disability and the effect that 
worsening has on his employment and 
daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating service-
connected right ankle disability; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.

2.	Associate with the claims file any 
outstanding records of bilateral hand, 
low back, hearing loss, and right ankle 
treatment received at the Oakland, 
Pennsylvania VAMC since May 2005.  All 
attempts to secure these records must 
be documented in the claims folder.  If 
the records are unavailable, that fact 
should be noted and the reasons stated.

3.	Schedule the veteran for a VA 
examination to determine the etiology 
of any hand disability.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination, and the examiner is 
requested to acknowledge such review in 
the examination report.

The examiner should provide a diagnosis 
for any hand disability and provide an 
opinion as to whether there is a 50 
percent probability or more that such 
disability is etiologically related to 
service.

If the hand pain symptomatology cannot 
be attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the veteran's Persian Gulf 
War service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.  
The examiner should provide rationales 
for all opinions given.

4.	Afford the veteran an audiological 
examination for his service-connected 
left ear hearing loss.  The claims 
folder and a copy of this Remand must 
be made available to the examiner who 
should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating hearing loss.

5.	Also schedule the veteran for an 
appropriate VA examination to determine 
the nature and extent of the 
service-connected muscle strain of his 
low back with degenerative changes and 
the service-connected residuals of a 
fracture of his right ankle with a scar 
and degenerative changes.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  

All pertinent low back and right ankle 
pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  In 
particular, the examiner should discuss 
any limitation of motion found to be 
associated with these service-connected 
disabilities.  

In addition, the examiner should 
discuss whether the veteran's low back 
and right ankle exhibit weakened 
movement, excess fatigability, or 
incoordination that is attributable to 
the service-connected low back and 
right ankle disabilities.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his low back and right ankle 
repeatedly over a period of time.  

6.	Schedule the veteran for an appropriate 
VA examination to determine the impact 
that his service-connected disabilities 
as a whole have on his ability to 
obtain and maintain employment.  The 
claims folder, including a copy of this 
Remand, should be made available to the 
examiner.  The examiner should indicate 
that the claims folder has been 
reviewed.

7.	Thereafter, readjudicate the claims 
remaining on appeal.  If any of these 
benefits remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues remaining on appeal.  In 
particular, the RO should ensure that 
the veteran's claim for service 
connection for a bilateral hand 
disability is considered on both a 
direct basis and as a result of an 
undiagnosed illness and that the 
veteran is notified of the applicable 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


